     Case 2:19-cv-00264 Document 1 Filed on 09/13/19 in TXSD Page 1 of 22




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                          CORPUS CHRISTI DIVISION


FIMBANK PLC                                   §
                                              §     CIVIL ACTION NO.           2:19-cv-264
v.                                            §
                                              §
DISCOVER INVESTMENT CORP;                     §     ADMIRALTY RULE 9(h)
SAM SHIPPING MANAGEMENT                       §
S.A.; SHIPPING ASSET                          §
MANAGEMENT (SAM) S.A.; and                    §
SPV SAM EAGLE INC.                            §


                                VERIFIED COMPLAINT


        Plaintiff FIMBANK PLC (“Plaintiff” or “FIMBANK”) files this Verified

Complaint against Defendants Discover Investment Corp. (“Discover”), SAM

Shipping Management S.A. (“SAM Panama”), Shipping Asset Management (SAM)

S.A. (“SAM Switzerland” or “SAM Geneva”), and SPV SAM Eagle Inc. (“SAM Eagle”)

(together with Discover, SAM Panama and SAM Switzerland, the “Defendants”), and

alleges upon information and belief as follows:

                         SUBJECT MATTER JURISDICTION

                This is an admiralty or maritime claim within the meaning of Federal

Rule of Civil Procedure 9(h) and 28 U.S.C. § 1333.

                                         PARTIES

                At all times relevant to this action, Plaintiff was, and still is, a foreign

business entity duly organized and operating under the laws of Malta, with a place

of business in Malta. Plaintiff is principally active in providing international trade



                                                                                   80533402v1
PD.26980218.1
     Case 2:19-cv-00264 Document 1 Filed on 09/13/19 in TXSD Page 2 of 22




finance and acting as an intermediary to other financial institutions for

international settlements, factoring and loan syndications.

                Discover is a foreign business entity organized and existing under the

laws of Liberia, with a registered address at 80 Broad Street, Monrovia, Liberia. At

all material times until about June 24, 2019, Discover was the registered owner of

the motor vessel NIKA (formerly the SAM TIGER and now the NORD) (the “ex-

NIKA”).

                SAM Panama is a foreign business entity organized and existing under

the laws of Panama, with a registered address at HI-TECH Plaza Building, 10th

Floor, 53 East Street, Obarrio, Panama City, Republic of Panama.

                SAM Switzerland is a foreign business entity organized and existing

under the laws of Switzerland, with a place of business at Rue Robert Ceard 12,

Geneva, 1204, Switzerland.

                SAM Eagle is a foreign business entity organized and existing under

the laws of Switzerland, with a registered address c/o Ballard & Ballard as

registered agent, HI-TECH Plaza Building, 53 East Street, Obarrio, Panama City,

Republic of Panama.

                On information and belief, at all material times, at least Discover, SAM

Eagle, and SAM Switzerland have, notwithstanding any registered addresses at

different locations or in different countries, actually operated from SAM

Switzerland’s offices in Geneva, Switzerland.




                                             2

PD.26980218.1
     Case 2:19-cv-00264 Document 1 Filed on 09/13/19 in TXSD Page 3 of 22




                On information and belief, at all material times and for reasons further

set forth below, Discover, SAM Panama, SAM Switzerland and SAM Eagle have

constituted alter egos of one another such that they should be treated as a single

entity for the purpose of the requested attachment sought herein.

                                         FACTS

The Cargo

                In 2018, Plaintiff provided banking facilities to non-parties AOS

Trading DMCC and AOS International SA (collectively, “AOS”) to finance the

purchase of presold grains and feed by AOS for shipment to Egypt. Before advancing

the money, Plaintiff would require as security either the original documents of title

or (if copy documents of title were provided) an undertaking from the holder to

provide original documents upon receiving payment.          The title documents would

then be held as security to secure the advance made by Plaintiff to finance the

transaction.

                On or about March 29, 2018, Plaintiff received a request from AOS to

draw down on the banking facility to finance the purchase of 51,300 mt of Ukrainian

Milling Wheat with a stated buying price of $11,337,006 (the “Financed Cargo”) to be

loaded onto the ex-NIKA, and to finance the carriage payment.

                As indicated above, the Financed Cargo was to be, and was carried by

the ex-NIKA, and, at that time, Discover was the ex-NIKA’s registered owner.

                On or about April 5, 2018, non-party Credit Suisse (Switzerland) Ltd

sent to the Plaintiff 61 sets of “Bill of Lading (Originals) nrs. 1 to 61” with respect to


                                             3

PD.26980218.1
     Case 2:19-cv-00264 Document 1 Filed on 09/13/19 in TXSD Page 4 of 22




the Financed Cargo. On April 13, 2018, Plaintiff remitted the sum of $10,593,156 to

Credit Suisse (on behalf of AOS) in respect of the Financed Cargo. Plaintiff thus

received and held the said bills of lading as security for the advance it made for

purchase of the Financed Cargo.

                The NIKA carried the Financed Cargo to Egypt where it was discharged

at Alexandria.

                Plaintiff sent complete sets of the bills of lading to AOS’s various

buyers, and/or their financial institutions, for collection by and on behalf of AOS.

                By on or about June 12, 2018, Plaintiff had been informed that all of the

Financed Cargo had been collected from the warehouse, but Plaintiff was still

awaiting payment in respect of 17,300 mt of the Financed Cargo, and it chased

payment.

                However, one of the financial institutions (Blom Bank Egypt) returned

the original documents which had been sent to it (specifically, Bills of Lading Nos. 1

to 26 and 61) (the “Relevant Bills of Lading”).          The Relevant Bills of Lading

concerned cargo carried thereunder in the total amount of 17,300 mt (the “Relevant

Cargo”).

                It is Plaintiffs’ position that the Relevant Cargo was mis-delivered by

the ex-NIKA such that, amongst others, Discover is liable for Plaintiff’s loss.

The Relevant Bills of Lading

                The Relevant Bills of Lading were dated March 22, 2018 and consigned

to order. They name Inerco Trade S.A. of Switzerland, as shipper, and AOS Trading


                                             4

PD.26980218.1
     Case 2:19-cv-00264 Document 1 Filed on 09/13/19 in TXSD Page 5 of 22




and Shipping, as notify party. They all state that they were issued by Odessa

Maritime Agency “Interbroker” as agent on behalf of the Master of the ex-NIKA (for

which Discover was the registered owner at the time when the bills were issued).

                The Relevant Bills of Lading referred on their face to “Charter-Party

dated: 26.02.2018”, and Clause 1 of the Conditions of Carriage (on the reverse of

such bills) stated that “All terms and conditions, liberties and exceptions of the

Charter Party, dated as overleaf, including the Law and Arbitration Clause, are

herewith incorporated”.

Correspondence Regarding Charter Party, and the Standstill Agreement

                On or about February 8, 2019, Maltese attorneys for Plaintiff wrote to

Discover stating that Plaintiff was the lawful holder of the Relevant Bills of Lading,

that they understood the Relevant Cargo had been discharged to a third party

without presentation of the Relevant Bills of Lading and seeking proposals for

settlement.

                Lawyers acting for Discover thereafter inspected the Relevant Bills of

Lading.

                A dispute subsequently developed as to what precise charter party

dated February 26, 2018 was incorporated in the Relevant Bills of Lading and

thereby as to what the applicable law and arbitration clause was.

                The lawyers and P&I Club representatives for Discover sent copies of

various fixture recaps and charter parties to Plaintiff’s Maltese attorneys. In that

regard:


                                            5

PD.26980218.1
     Case 2:19-cv-00264 Document 1 Filed on 09/13/19 in TXSD Page 6 of 22




                a. On March 1, 2019, the lawyers for Discover wrote that they were

                   attaching   “the   charterparty   dated   26.2.2019    [sic]   which   is

                   incorporated in the b/ls”.    The documents which they attached

                   consisted of a time charter for the vessel MV SAM HAWK, dated

                   March 4, 2013 (the “SAM HAWK CP”), and Additional Clauses to a

                   charter of the MV SAM LION, dated August 1, 2013 (the “SAM

                   LION Riders”);

                b. Because the SAM HAWK CP was a time charter, Plaintiff’s Maltese

                   attorneys continued to seek a copy of a voyage charter dated

                   February 26, 2018;

                c. On March 5, 2019, a representative for Discover’s P&I Club

                   forwarded a copy of a fixture recap, dated February 26, 2018 for a

                   time charter trip of the ex-NIKA (the “Time Charter Recap”)

                   concluded between Discover and non-party BPG Shipping Company

                   DMCC. The covering correspondence stated “I enclose a copy of the

                   recap for the NIKA, which incorporates the c/p proforma and riders

                   sent to you separately by HFW. You will note that the date is 26th

                   Feb 2018. Trust we can now agree that this c/p is incorporated in

                   the bs/l. Looking forward to hearing from you as soon as possible.

                   The sensitive financial info has been deleted.”; and

                d. Also on March 5, 2019, Discover’s attorneys sent correspondence to

                   Plaintiff’s Maltese attorneys to which they attached copies of the


                                             6

PD.26980218.1
     Case 2:19-cv-00264 Document 1 Filed on 09/13/19 in TXSD Page 7 of 22




                  NIKA Recap, followed by the SAM HAWK CP, followed by the SAM

                  LION Riders.    The covering message stated, in pertinent part,

                  “Attached, as requested, a complete (redacted) copy of the Recap and

                  the Pro Forma terms that were attached thereto.”

                It is not possible to determine, at this stage, what documents had

actually been attached to the Time Charter Recap.          Furthermore, disagreement

and/or uncertainties regarding the law and arbitration terms which were actually

incorporated into the Relevant Bills of Lading remained.

                On March 29, 2019, Plaintiff and Discover (along with FIMBank PLC

[Dubai International Financial Centre] Branch) entered into an agreement (the

“Standstill Agreement”) pursuant to which (in essence, amongst other things, and

running through June 21, 2019): Discover promised that it would not sell or

otherwise transfer the ex-NIKA; and Plaintiff promised that it would not seek to

arrest / attach the ex-NIKA or its sister vessels. Further, any applicable time limits

were extended until July 1, 2019. The Standstill Agreement also provided, at its

Clause 2.5 that “The Parties agree that the [Relevant Bills of Lading] are governed

by English law and claims thereunder are to be pursued in arbitration in London

under LMAA rules”. The Plaintiff’s understanding throughout the various

communications and discussions in relation to the Standstill Agreement was that

Discover wished to trade the vessel, and that neither Discover nor the P&I Club ever

said anything to suggest that Discover were or might be considering selling the ex-

NIKA.


                                           7

PD.26980218.1
     Case 2:19-cv-00264 Document 1 Filed on 09/13/19 in TXSD Page 8 of 22




Notice of Arbitration, the ex-NIKA’s Sham Sale, and the Freezing Order

                On June 26, 2019, Plaintiff (through attorneys) sent a Notice of

Arbitration to Discover.       Amongst other things, that Notice referred to the

Defendant’s agreement in the Standstill Agreement that claims under the Relevant

Bills of Lading should be referred to arbitration in London under LMAA rules. That

notice further appointed Plaintiff’s arbitrator and called upon Discover do likewise.

                On June 27, 2019, Plaintiff (through attorneys) requested security for

its claims in the total amount of $4,900,000 (comprised of $3,857,900 for its principal

claim, $462,948 for interest at 6% for 2 years running, and $500,000 for costs), all

with a reservation of rights to adjust such figures as needed. Plaintiff requested that

Discovery post such security by COB on July 1, 2019.

                In the absence of response to that demand for security, Plaintiff

investigated the ex-NIKA’s status and learned that the NIKA had been renamed

“NORD”, and her registered ownership changed to non-party Anchor Nautical SA.

The Liberian Certificate of Registry regarding the NORD (ex-NIKA) was stated as

having been issued on June 24, 2019 (ie., a very short while after running of the

Standstill Agreement’s express restrictions).

                Following on the heels of that apparent renaming and change-of-

ownership, on July 12, 2019, Discover’s attorneys responded to the Notice of

Arbitration.     They seemingly asserted that the Standstill Agreement’s provisions

concerning arbitration with respect to the Relevant Bills of Lading was not a

freestanding provision but merely one which clarified arbitration terms in the


                                            8

PD.26980218.1
     Case 2:19-cv-00264 Document 1 Filed on 09/13/19 in TXSD Page 9 of 22




documents which they contend were incorporated in the Relevant Bills of Lading.

Discover’s attorneys went on to suggest that the Notice of Arbitration was defective,

and they purported to reserve all of Discover’s “rights and remedies . . . including

arguments that the claims under the Bills of Lading are already time-barred.”

                Plaintiff respectfully submits that all of the foregoing tactical

maneuvering by Discover evidenced a hardened intent to rely upon, at a minimum,

sharp tactics to frustrate a creditor claimant.

                On July 30, 2019, Discover’s attorneys did appoint an arbitrator but

contended that they were doing so without prejudice to apparent assertions that the

Notice of Arbitration was defective, and that Plaintiff’s appointment of its arbitrator

was somehow invalid.

                Thereafter, Plaintiff made an ex parte application for a freezing

injunction before the High Court of Justice, Business and Property Court of England

and Wales, Commercial Court the (“English Court”). The initial application was not

granted but, pursuant to a renewed application, the English Court granted a

freezing injunction by way of an order issued on August 22, 2019.

                It should be noted that a freezing injunction does not provide, and here

has not provided, security for Plaintiff’s underlying claims.

Alter Ego Allegations

        Complete Domination and Control

                Defendants Discover, SAM Panama, SAM Switzerland, and SAM Eagle

have so blurred the lines between purportedly separate existences that they should


                                             9

PD.26980218.1
    Case 2:19-cv-00264 Document 1 Filed on 09/13/19 in TXSD Page 10 of 22




be treated as alter ego entities. The same is all the more so given that Defendants

have abused the corporate form in order to perpetrate a fraud, injustice or other

wrongdoing.

                On information and belief, each of the Defendants share overlapping

ownership. The grounds for such information and belief include the following:

                a. The Time Charter Recap for the ex-NIKA, identified its owner as

                   being Discover Investment Corp and its commercial managers as

                   being SAM Shipping Management S.A. of Panama City, Panama

                   (ie., SAM Panama). It went on, following various other provisions,

                   to state that it was “OWISE [otherwise] AS PER OWNS [owners]

                   ATTACHED CP, LOGICALLY AMENDED AS PER MAIN TEMRS

                   [sic] AGREED AND WITH FOLL ALTERATIONS”.

                b. Thereafter, following the mis-delivery and when Discover’s attorneys

                   forwarded a set of attachments which they / Discover contended were

                   “a complete (redacted) copy of the Recap and the Pro Forma terms

                   that were attached thereto”, the purported attachments were: (i) a

                   March 4, 2013 NYPE form time charter for the SAM HAWK which

                   began by stating that that charter was made by “Shipping Asset

                   Management (SAM) Geneva as Commercial Managers SPV Sam

                   Hawk Inc., Panama.” The forwarded (purported) attachments to the

                   Time Charter Recap proceeded to include “ADDITIONAL CLAUSES




                                            10

PD.26980218.1
    Case 2:19-cv-00264 Document 1 Filed on 09/13/19 in TXSD Page 11 of 22




                   TO M.V. ‘SAM LION’ CHARTER PARTY DATED 1ST AUGUST

                   2013”.

                c. Therefore, when forwarding those purported attachments (as to

                   which all of Plaintiff’s rights are fully reserved) to the Time Charter

                   Recap (concerning the ex-NIKA registered to Discover), Discover,

                   through its representatives, effectively took the position (ie.,

                   admitted) that the owners of the ex-NIKA were the same as the

                   owners of the SAM HAWK and SAM LION.

                d. Further, the fact that it was SAM Geneva which entered into the

                   March 4, 2013 time charter for the SAM HAWK (albeit as the

                   commercial manager for that vessel’s registered owner), underscores

                   that SAM Geneva exercises complete control (as well as ultimate

                   ownership) over the vessels, and vessel owning entities, within its

                   fleet and its group.

                e. Therefore, at the time of the voyage carrying the Relevant Cargo,

                   SAM Geneva was, on information and belief, the ultimate owner of

                   the ex-NIKA.

                f. Additionally, the maritime database Equasis lists “Shipping Asset

                   Management SAM” as having been the commercial manager of the

                   ex-NIKA at the material time. That name corresponds more closely

                   to that of SAM Geneva, rather than with that of SAM Panama.

                   This, along with another online shipping database (WSDOnline)’s


                                             11

PD.26980218.1
    Case 2:19-cv-00264 Document 1 Filed on 09/13/19 in TXSD Page 12 of 22




                   listing of Discover as having the same telephone and facsimile

                   number in Geneva as used by SAM Geneva, supports that there is

                   not any true distinction between SAM Geneva and SAM Panama.

                g. Similar considerations also support that SAM Eagle is ultimately

                   owned by SAM Geneva.            In that regard, Equasis lists “Shipping

                   Asset Management SAM”, with an address in Geneva, as the

                   commercial manager for the SAM Eagle.

                On information and belief, the Defendants also share overlapping

personnel charged with day-to-day operations, as well as overlapping persons

amounting to actual or de facto officers. That is so because, for the reasons set forth

above, information available from Equasis supports that all commercial decisions are

made by SAM Geneva. The actual function of SAM Panama (referenced in the Time

Charter Recap as “SAM Shipping Management S.A.”) in this structure remains

unclear. But, again, Equasis identifies “Shipping Asset Management SAM” as: (a)

being the commercial managers for SAM Eagle; and (b) having been the commercial

managers for Discover.

                a. Additionally, SPV SAM Tiger Inc. (the former owner of the ex-NIKA,

                   ex-TIGER), as well as SAM Eagle and multiple other, “SPV SAM”

                   entities, share the same officers and directors in Panama (their place

                   of incorporation), including Alvaro Barria, Heriberto Ortega, and

                   Vielka Toribio de Urena.




                                              12

PD.26980218.1
    Case 2:19-cv-00264 Document 1 Filed on 09/13/19 in TXSD Page 13 of 22




                On information and belief, the Defendants, at least SAM Geneva, SAM

Eagle and Discover, share (and/or shared at all material times) common office space

and addresses. The grounds for such information and belief include that Equasis

identifies the address for SAM Eagle as “Care of Shipping Asset Management (SAM)

SA, rue Robert Ceard, 12, 1204 Geneva, Switzerland”. Additionally, given Equasis’s

identification of “Shipping Asset Management SAM” as the commercial manager for

that single vessel owning company, Plaintiff has good grounds to believe the same

‘care of’ address was used for Discover at the material times.

                a. That is particularly so given that, as aforesaid, the website

                   WSDonline.com (ie., World Shipping Directory) identifies Discover’s

                   “Head Office” as being in Geneva, Switzerland, with a telephone

                   number of +41 22 718 3388 and a facsimile number of +41 22 718

                   3380.

                b. Those telephone and facsimile numbers match the same as were

                   once listed on SAM Geneva’s own website as being its contact

                   information.   (That website is apparently no longer accessible, a

                   telltale sign of an organization endeavoring to minimize its profile to

                   creditors.)

                Additionally, while SAM Geneva’s website (sam-shipping.ch) is

apparently no longer accessible, a cached copy of that website (notwithstanding a

purported,      small-font   disclaimer   which   contended   that   “[a]ll   vessels   are

commercially managed by Shipping Asset Management (SAM) SA. Ownership is


                                             13

PD.26980218.1
    Case 2:19-cv-00264 Document 1 Filed on 09/13/19 in TXSD Page 14 of 22




held by individual, independent single ship companies”) listed its fleet as including

the SAM EAGLE and the SAM TIGER (later renamed NIKA and thereafter NORD).

                On information and belief, neither SAM Eagle nor Discover exercises, or

exercised, any independent discretion. They are, and/or were, entirely controlled by

their commercial manager and ultimate owner, SAM Geneva. The grounds for that

information and belief include that, pursuant to the purported attachments to the

Time Charter Recap (as sent by Discover’s attorneys and as to which all rights are

reserved), SAM Geneva (as opposed to any supposedly distinct, single vessel owning

companies) went so far as to enter charter parties, as owner, with respect to the

vessels in its fleet.

                Additionally, SPV SAM Tiger Inc. (the former owner of the ex-NIKA, ex-

TIGER), as well as SAM Eagle, plus SPV SAM Panther Inc, SPV SAM Falcon Inc.,

SPV SAM Lion Inc., SPV SAM Wolf Inc., SPV SAM Hawk Inc., and SPV SAM

Jaguar Inc., were all, on information and belief, previously registered in Hong Kong

as non-Hong Kong companies. On information and belief, each of those entities’

Hong Kong registrations ceased on the same date – February 9, 2018.               Such

contemporaneous cessation is striking – if the entities were actually separate.

                On information and belief, there has also been overlap relating to

financing arrangements pertaining to the vessels in SAM Geneva’s fleet.            For

example, a deed, dated December 18, 2015, released charges which had been given

by various single vessel owning companies with respect to: a facility to finance

acquisition of the SAM EAGLE and the SAM FALCON; a facility to finance


                                            14

PD.26980218.1
    Case 2:19-cv-00264 Document 1 Filed on 09/13/19 in TXSD Page 15 of 22




acquisition of the SAM Jaguar; and a facility to finance acquisition of the ex-SAM

TIGER (ex-NIKA, now NORD). At a minimum, this supports that the concerned

vessels, and their registered owners, all shared common ultimate ownership because

the same instrument was used to release all of those charges. (Discovery would be

needed to determine the extent of further, financial overlap such as cross-mortgaging

[as was apparently done with respect to the SAM EAGLE and SAM Falcon] and/or

any shared accounts for hire or freight payments.)

                Further evidencing that Discover and SAM Eagle (as well as the vessels

respectively registered to those defendants) fell under the ultimate ownership of

SAM Geneva is the fact that both the NIKA and the SAM EAGLE had “SAM

SHIPPING” prominently emblazoned on their hulls.

        Abuse of the Corporate Form

                On information and belief, the ex-NIKA’s sale and name change (on or

about June 24, 2019 and merely days after the Standstill Agreement’s grace period

had run, amounted to a sham transaction such that the ex-NIKA (now NORD)

remained in the ultimate control of SAM Geneva and such changes were only

undertaken to frustrate the interests and rights of Plaintiff as a creditor.

                Plaintiff’s information and belief is based on multiple grounds,

including that:

                a. Lloyd’s List Intelligence continued, after June 26, 2019 and while

                   noting that the registered ownership of the ex-NIKA had changed to

                   Anchor Nautical, to assess that SAM Asset Management (SAM) S.A.


                                           15

PD.26980218.1
    Case 2:19-cv-00264 Document 1 Filed on 09/13/19 in TXSD Page 16 of 22




                   continued to be the vessel’s beneficial owner and commercial

                   operator;

                b. On information and belief, the ex-NIKA was not circulated in the

                   market as being available for sale as would ordinarily be in the

                   interests of owners to do if looking for a highest-price bid on an open

                   market;

                c. On information and belief, the ex-NIKA’s trading pattern remains

                   consistent with its pre-sale trading pattern;

                d. The ex-NIKA’s P&I Club also remains the same as its pre-sale P&I

                   Club and is the same as other vessels in the SAM fleet.

                e. The ex-NIKA’s flag also remains the same as its pre-sale flag.

                f. Discover is (or was) a single vessel owning company which sold its

                   single asset, despite the pendency of claims concerning a very

                   substantial sum of money. That, on its own, raises considerations

                   relating to fraudulent transfers, as to which all rights are reserved

                   by Plaintiff.

                g. Discover would have been in breach of the Standstill Agreement if it

                   had taken steps during the grace period to sell the Vessel, including

                   entering into an agreement to sell the Vessel. A transfer of the

                   Vessel reportedly occurred about 3 days after the grace period ended

                   under the Standstill Agreement. The clear inference here is that




                                             16

PD.26980218.1
    Case 2:19-cv-00264 Document 1 Filed on 09/13/19 in TXSD Page 17 of 22




                   Discover had taken steps during the grace period to sell the Vessel,

                   putting it squarely in breach of the Standstill Agreement.

Rule B Allegations

        Defendants cannot be found within this District

                After a diligent search, and as is further set forth in the accompanying

Declaration of Andrew R. Nash that the Defendants Cannot be Found with the

District, Plaintiff respectfully submits that neither Discover, nor SAM Eagle, nor

SAM Panama, nor SAM Geneva can be found within this District for purposes of

Supplemental Rule B.

                Diligent searches of the website maintained by the Texas Secretary of

State, of the internet Whitepages directory, and a general internet search via Google

did not identified any of the Defendants as:

                a. Ever being registered or authorized to transact business in the State

                   of Texas;

                b. Being incorporated or registered in the State of Texas;

                c. Having appointed an agent for service of process in this District; or

                d. Having any other presence in this District.

                Further, Plaintiff is unaware of any of the Defendants having any

general or managing agents in this District.

                Accordingly, Defendants cannot be “found” within this District for the

purpose of an attachment pursuant to Rule B of the Supplemental Rules for

Admiralty or Maritime Claims, and Plaintiff seeks an Order of Attachment against


                                             17

PD.26980218.1
    Case 2:19-cv-00264 Document 1 Filed on 09/13/19 in TXSD Page 18 of 22




such property, tangible or intangible, of the Defendants as may be found within the

District, up to and including the full amount claimed herein (and subject to

Plaintiff’s reservation of all rights to adjust that amount as may become necessary

and proper).

        Defendants’ assets may be found within this District

                On information and belief, Defendants have or soon will have property

in this District consisting of the motor vessel SAM EAGLE (hereinafter, the

“Vessel”).

                On information and belief, the Vessel has an ETA of September 14,

2019 for a berth to-be-determined at the Port of Corpus Christi.

                The Vessel’s registered owner is defendant SAM Eagle. Further, for all

of the aforesaid reasons, on information and belief, the SAM EAGLE’s ultimate

owner is SAM Geneva, and, SAM EAGLE and SAM Geneva are alter egos of one

another just as Discover (and SAM Panama) are also alter egos of SAM Geneva and

SAM Eagle.

                Accordingly, Plaintiff respectfully seeks to attach the Vessel pursuant

to Supplemental Rule B.

AS AND FOR A FIRST CAUSE OF ACTION – ATTACHMENT OF THE SAM

EAGLE

                At all material times, Plaintiff was the lawful holder of the Relevant

Bills of Lading, each of which constituted a maritime contract.




                                            18

PD.26980218.1
    Case 2:19-cv-00264 Document 1 Filed on 09/13/19 in TXSD Page 19 of 22




                By mis-delivering the cargo, Discover breached its maritime contractual

obligations.

                For the reasons aforesaid, SAM Geneva, SAM Panama and SAM Eagle

are Discover’s alter egos and thereby liable for the same breached maritime

obligations.

                Discover’s breach caused Plaintiff to suffer damages in amount equal to,

at least, $3,857,900 (for its principal claim), plus interest, attorney’s fees and costs

(which are recoverable under English law).        Plaintiff reasonably estimates that,

during the pendency of the underlying dispute, interest equal to at least $462,948

will accrue, and attorney’s fees and costs equal to at least $500,000 will accrue.

                Therefore, Plaintiff reasonably estimates its total, recoverable damages

as being equal to, at least, $4,900,000.

                Plaintiff expressly reserves all of its rights to have the underlying

merits of its claims resolved by arbitration in London. Plaintiff brings this action to

obtain quasi in rem jurisdiction over Defendants, and security for the enforcement of

any resulting awards and/or judgments which it may obtain against any of the

Defendants.

                None of the Defendants can be found within this District, but their

property (namely the Vessel) may, or soon will be, found within this District.

                Plaintiff is accordingly entitled to attach Defendants’ property (namely

the Vessel) within this District.

PRAYER FOR RELIEF


                                            19

PD.26980218.1
     Case 2:19-cv-00264 Document 1 Filed on 09/13/19 in TXSD Page 20 of 22




                 On information and belief, Defendants have or will soon have property

(namely the Vessel) in this District.

                 Plaintiff seeks an Order from this Court directing the Clerk of the Court

to   issue      Process of Maritime     Attachment    and Garnishment       pursuant to

Supplemental Rule B of the Federal Rules of Civil Procedure attaching any and all

assets of Defendants up to the amount of $4,900,000.00 for the purpose of obtaining

personal jurisdiction over Defendants and to secure the claims being pursued in the

London arbitration more fully described above.

        WHEREFORE, Plaintiff prays:

     (A) That process in due form of law issue against Defendants Discover Investment

        Corp., SAM Shipping Management S.A., Shipping Asset Management (SAM)

        S.A., and SPV SAM Eagle Inc. citing them to appear and answer under oath

        all and singular the matters alleged in the Verified Complaint;

     (B) That since Defendants cannot be found within this District pursuant to Rule

        B, this Court issue an Order directing the Clerk of the Court to issue Process

        of Maritime Attachment and Garnishment pursuant to Rule B attaching all

        property, tangible or intangible, in whatever form, in the amount of

        $4,900,000.00 to established personal jurisdiction over the Defendants and to

        secure Plaintiff’s underlying claims, and that all persons claiming any interest

        in the same be cited to appear and, pursuant to Supplemental Rules B and E,

        answer the matters alleged in the Verified Complaint;




                                              20

PD.26980218.1
    Case 2:19-cv-00264 Document 1 Filed on 09/13/19 in TXSD Page 21 of 22




    (C) That this Court retain jurisdiction over this matter through the entry of any

        judgment or recognizing, confirming or enforcing any award or judgment

        associated with claims currently pending, or which may be asserted in the

        future, as against any of the Defendants and in favor of Plaintiff; and

    (D)That Plaintiff may have such other, further and different relief as the Court

        may deem just and proper in law and equity.


                                             Respectfully submitted,

                                              /s/ Ivan M. Rodriguez
                                             Ivan M. Rodriguez
                                             Texas Bar No. 24058977
                                             Fed ID. 4566982
                                             ivan.rodriguez@phelps.com
                                             Andrew R. Nash
                                             Texas Bar No. 24083550
                                             Fed ID: 1690806
                                             andy.nash@phelps.com
                                             Phelps Dunbar LLP
                                             500 Dallas Street, Suite 1300
                                             Houston, Texas 77002
                                             Telephone: (713) 626-1386
                                             Telecopier: (713) 626-1388
                                         ATTORNEYS FOR PLAINTIFF,
                                         FIMBANK PLC

OF COUNSEL:
Floyd Zadkovich (US) LLP
Edward W. Floyd
ed.floyd@floydzad.com
Telephone: (917) 999 - 6914
215 Park Ave. South, 11th Floor
New York, New York 10003
*Application for Pro Hac Vice admission pending




                                            21

PD.26980218.1
Case 2:19-cv-00264 Document 1 Filed on 09/13/19 in TXSD Page 22 of 22
